PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CAVH LLC
Application No. 16/839,852
Filed: 3 Apr 2020
For: SYSTEMS AND METHODS FOR CONNECTED AND AUTOMATED VEHICLE HIGHWAY SYSTEMS DEDICATED LANE MANAGEMENT AND CONTROL
:
:
:
:	REQUEST FOR REFUND
:
:
:



This is in response to the “Request for Refund” filed July 5, 2022, seeking a refund of the $110 petition fee paid June 16, 2022, and the $110 extension of time fee paid June 17, 2022.

The requests for refund are GRANTED.

Pursuant to 35 U.S.C. 42(d) and 37 CFR 1.26(a), the Office may refund any fee paid by mistake (e.g., fee paid when no fee is required); or (2) any fee paid in excess of the amount of fee that is required. 

The decision of July 1, 2022, states, and the record supports, that the $110 petition fee paid June 16, 2022, and the $110 extension of time fee paid June 17, 2022, are unnecessary, i.e., fees paid by mistake when no fee is required. Accordingly, both requests for refunds filed on July 5, 2022, are approved. The Office has refunded the $110 fees paid on June 16, 2022, and June 17, 2022, for a total of $220 to the credit card account associated with the original payments. 

Questions regarding this communication may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET